     CASE 0:20-cv-00509-WMW-TNL Document 6 Filed 08/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Eugene Zerwas,                                      Case No. 20-cv-0509 (WMW/TNL)

                           Plaintiff,
                                              ORDER ADOPTING REPORT AND
      v.                                          RECOMMENDATION

Kwik Trip Inc; Mark W. Schneider, doing
business as Kwik Trip #662; and Convenience
Store Investments, Inc.,

                           Defendants.


       This matter is before the Court on the July 15, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Tony N. Leung. (Dkt. 5.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir.

1996) (per curiam). Having reviewed the R&R, the Court finds no clear error.

                                         ORDER

      Based on the R&R and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The July 15, 2020 R&R, (Dkt. 5), is ADOPTED.

       2.    Plaintiff Eugene Zerwas’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
     CASE 0:20-cv-00509-WMW-TNL Document 6 Filed 08/06/20 Page 2 of 2




Dated: August 6, 2020                        s/Wilhelmina M. Wright
                                             Wilhelmina M. Wright
                                             United States District Judge




                                    2
